Citation Nr: 1706218	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  05-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to May 12, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 1996 and from October 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Prior Board decisions reflect that this matter was remanded for additional development.

In April 2015, the Board denied the claim for a rating in excess of 10 percent for DDD of the lumbar spine prior to May 12, 2014.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted a joint motion for remand (JMR) and to vacate the Board's decision as it pertained to that matter only.  The case has been returned to the Board for compliance with the terms of the JMR.

It is noted that, in June 2016, the Board granted a total disability evaluation based on individual unemployability from June 15, 2012 and remanded the matter of entitlement to TDIU prior to June 15, 2012.  The record shows that the originating agency is working on that matter and it is not yet ripe for Board consideration.


FINDING OF FACT

Prior to May 12, 2014, credible and competent evidence of record demonstrates that the Veteran's DDD of the lumbar spine is manifested in painful motion.  There was not credible evidence of the Veteran's range of motion during this period.  The record does not contain evidence of physician-prescribed bedrest (incapacitating episodes).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbar spine disability prior to May 12, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 (effective prior to September 26, 2003), 5293 (effective prior to September 23, 2002), and the General Rating Formula for Disease and Injuries to the Spine Diagnostic Codes 5235 to 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2003.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA attempted to obtain the records associated with an original claim for Social Security Administration disability benefits in December 2011, but SSA informed VA that they "no longer have" the Veterans SSA records.  See VA 21-0820 (December 2011).  VA advised the Veteran in December 2011 to submit any copies of the SSA records in his possession.  See 5103/DTA Letter (December 2011).  See also, VA Memo (May 2012) and Notification Letter (May 2012).  However, VA later obtained other SSA records associated with a second claim for SSA disability benefits.  See Medical Treatment Records Furnished by SSA (March 2014).

VA afforded the Veteran appropriate VA medical examinations in 2003, 2005, 2007, 2008, and 2012 to determine the nature and severity of the Veteran's disability.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims file and past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  As will be addressed below, the Veteran did not fully participate in some examinations, and was found to be exaggerating his symptoms by several different healthcare providers.  As such, it is difficult for the VA to appropriately rate the Veteran's back disability.  The Board finds that the Veteran's failure to cooperate precluded accurate and probative range of motion findings.  Due to the multiple inconsistencies noted during testing and repeat testing completed by multiple treatment providers, the Board finds that a remand for reexamination is not warranted in this case.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).  The inadequacy of the evaluations, in this case, is due to the Veteran's attempts at deception.

It is noted that the Veteran's claim was remanded by the Board for additional development on multiple occasions.  The requested actions were completed to the extent feasible given that the Veteran did not wholly cooperate with the examination process.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board acknowledges the Veteran's concern that various medical records were not "mentioned by VA Doctors."  See Correspondence (August 2008).  However, the Board finds that there is no obligation on the part of VA examiners to provide any recitation of the records reviewed in conjunction with the examination.  The Board further acknowledges the Veteran's belief that VA doctors "just mirror each other reports."  See Correspondence (September 2012).  To the extent that different examiners agreed that the Veteran appeared to over-react, malinger, or demonstrate incongruous complaints/findings, this alone does not warrant setting aside those examinations as the reports show that the examiners attempted to obtain reliable clinical findings that were sufficiently detailed so that the evaluation of the claimed disability would be a fully informed one.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.
Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks an en evaluation in excess of 10 percent for DDD of the lumbar spine prior to May 12, 2014.

In February 2004, he argued as follows:

I contend the currently assigned 10% evaluation for my back condition is not reflective of the severity of this condition.  I suffer for decreased range of motion, muscle spasm, and pain down my both legs to my feet and toes.  I have been diagnosed with arthritis of my back and shoulder.

See VA Form 21-4138 (February 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

During the pendency of the Veteran's appeal the regulations pertaining to the evaluation of spinal disabilities have twice been amended.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. Reg. 51454 - 51456 (Aug. 27, 2003) (effective September 26, 2003).  Where a law or regulation changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110 (g), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  Where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 40 percent rating for severe limitation of motion, a 20 percent rating for moderate limitation of motion, and a 10 percent rating for a slight limitation of motion.  38 C.F.R. §4.71a, Diagnostic Code 5292.  Ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. §4.71a, Diagnostic Code 5289.

Also, under the criteria in effect prior to September 26, 2003, severe lumbosacral strain is rated 40 percent disabling where there is listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating is warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating is warranted for a lumbosacral strain with characteristic pain on motion.  A noncompensable rating is warranted for slight subjective symptoms.  38 C.F.R. §4.71a, Diagnostic Code 5295.

Under the criteria in effect prior to the September 23, 2002 revision, a 60 percent evaluation is warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief.  A 40 percent evaluation is warranted for severe IVDS with recurring attacks with intermittent relief.  A moderate IVDS warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The September 2002 amendments did not change the criteria under Diagnostic Code 5292 or 5295.

Effective September 26, 2003, the schedule for rating spine disabilities was changed again to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Diagnostic Code 5243 provides that IVDS (preoperatively or postoperatively) should be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Incapacitating Episode rating scheme provides for no higher than a 60 percent rating for intervertebral disc syndrome and is nearly the same as that utilized in the 2002 changes.  IVDS continues to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating was assigned when the veteran experienced incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background

A December 1996 rating decision reflects that the RO granted service connection for lumbar spine disability at the 10 percent disability level under Diagnostic Code 5292.  See Rating Decision (December 1996).  The Veteran filed a claim for a rating in excess of 10 percent for lumbar spine disability in December 2002.  See Third Party Correspondence (December 2002).

VA treatment records show that, in October 1999, the Veteran requested a "letter stating that his job at the post office could potentially worsen his already 20% service connected spinal arthritis condition."  His VA medical provider informed him "that it is not possible to make such an assumption" and she "offered a referral to vocational rehabilitation."  In December 1999, the Veteran again requested a letter stating his job would worsen his spine, and his medical provider recorded in her notes as follows:

Again he was told that we can't predict his future health.  He persists he can't understand this, but declines the offer to have the representative from the rehab[ilitation] organization to call us.  Now on light duty at work.  Vet is going through some kind of vocational rehab through a rehab DAV.

See Medical Treatment Record - Government Facility (January 2004).

A December 1999 x-ray revealed moderate to advanced DDD of the lumbar spine.  See Medical Treatment Record - Non-Government Facility (May 2003).

An April 2002 private treatment records reflects that the Veteran presented for emergent care due to back and neck pain.  Inspection of the neck and back was normal.  He was assessed with musculoskeletal discomfort and discharged home.  See Medical Treatment Record - Non-Government Facility (January 2006).

Various medical records dated in 2003 reflect that the Veteran was followed for neck, back, and shoulder complaints, and that the medical providers gave him notes for his employer indicating that he required time off from work for a specified period.  See Medical Treatment Record - Non-Government Facility (September 2003).

A July 2003 private medical note indicated that the Veteran should be "on light duty with following limitations: standing six hours, sitting 3 hour with 10 minute breaks, walking 6 hours with 10 minute breaks every two hours and he can only lift 10 lbs."  The private physician, in August 2003, provided a letter that it was his opinion that the Veteran "is not able to continue in his current job.  He is appropriate for further rehabilitation training.  His functional limitations are a result of injuries to his right shoulder."  See Medical Treatment Record - Non-Government Facility (September 2003).

During VA treatment in July 2003 the Veteran complained of severe back pain.  He was wearing a back brace he received from a private physician.  The VA nurse noted that when she asked the Veteran do go through his range of motion of his spine he "did so slowly and with facial grimacing, but when moving in the chair or to leave the office he moved more easily and without facial grimacing."  His lumbar spine had forward flexion to 15 degrees.  The Veteran sought treatment because he wanted a work statement.  The nurse noted that he was "very specific about what the note should say; specifying he was totally incapacitated to work but now may return to work."  The Veteran did not like the work release letter written by the nurse.  The nurse suggested that he get a form from his work because she could not be told what to write.  See Medical Treatment Record - Government Facility (January 2004).

A July 2003 VA examination report reflects a history of 130 hours of lost work in past year due to his back alone.  The Veteran reported employment with the post office where "he lifts heavy bundles of mail doing casing work which is currently light duty."  He stated his wife had to occasionally help him with his shoes.  He was able to complete light housework, but he avoided lifting more than 10 lbs.  Objectively, there back had no obvious spasm.  There were complaints of pain over the entire lumbar spine.  The Veteran was able to stand on his toes and heels.  Waddell testing was positive for symptoms magnification.  He had positive en block rotational pain to the right and left, and low back pain upon gentle downward compression of the top of his head.  Flexion was to 40 degrees, with pain at 35 degrees.  With repetitive testing, "he only showed 15 degrees of flexion, stating that it hurt too bad to go any further."  He was diagnosed with degenerative arthritis of the lumbar spine.  An x-ray showed sacralized lumbar segment, DDD with spur and hypertrophic osteoarthritis of the facet joints at L4-S1.  See VA Exam (July 2003).

An August 2003 VA treatment note documented that the Veteran was planning to attend "some type of school through the VA."  He complained of low back pain.  The Veteran walked into the clinic "very slowly with some facial grimacing...Again noted as leaving office walking faster than on entering the office."  A statement was given to the Veteran to the effect that "he was incapacitated (as that is the only word they [his work] will accept to pay for a sick day . . .)."  See Medical Treatment Record - Government Facility (January 2004).

A VA physical therapy note from September 2003 addressed the Veteran's shoulder and neck pain complaints.  He reported pain with reaching and carrying objects.  The physical therapist suspected "some degree of symptoms magnification and over-reaction."  The Veteran exhibited giving-way with nearly all movement but at some point during each test was able to hold strong.  "During aggressive palpation of right upper trapezius, he voiced no complaints nor exhibited any facial reactions until asked if palpation caused pain, at which time he withdrew and grimaced."  He reported that all cervical range of motion caused right shoulder pain.  But the Veteran was observed flexing his cervical spine to about 45 degrees or more while sitting, not during testing.  Id.

A September 2003 VA treatment note reflects that the Veteran was seen for "an evaluation for ability to work."  By history, he was discharged from service in October 2002, and began working in the post office after, but "was having low back pain."  He reported he became unable to work in June 2003.  His pain limited his ability to sit, stand or walk.  On physical examination he guarded his back, but able to walk without assistive device.  He had severely limited active range of motion of the entire spine in all directions.  He could not walk on his heels and toes due to pain.  He would not attempt to elevate his arms above the shoulders.  Regarding his movement, he stated that he knew he was unable to move more than he did, including that he could not elevate his arms.  The physician noted that his functional ability was limited to sitting 20 minutes, standing one hour, and walking less than one block.  The physician recommended that the Veteran was unable to work at that time.  He did note the Veteran was "starting vocational rehabilitation, going back to school soon."  See Email Correspondence (January 2006).

A September 2003 lumbar MRI showed broad based posterior disc bulge, slightly more prominent toward the right side compared to the left, with encroachment of the descending portion of the S1 nerve root pathway bilaterally.  Mild encroachment on the inferior aspect of the L5 foramina bilaterally was found.  It was an otherwise unremarkable MRI.  See Medical Treatment Record - Non-Government Facility (September 2003).

An October 2003 treatment record from Chesterfield pain management noted that the Veteran complained of a long history of low back pain.  On physical examination, the Veteran's gait was "somewhat slowed."  He had flexion to 30 degrees.  Straight leg raise was negative in a sitting and supine position for radicular pain; however it caused him low back pain bilaterally at approximately 30 degrees.  He was assessed with a herniated disc with radicular pain.

A medical note for work, undated, shows that the Veteran need to be off work from October 6, 2003 to October 24, 2003 as he was "Totally incapacitated due to shoulder, neck, back, and knee pain."  See Medical Treatment Record - Non-Government Facility (January 2004).  The record shows that similar notes were given to the Veteran by various medical providers for the period between October 2003 and February 2004.  Id.

Work-release notes from private and VA medical care providers indicated that Veteran was unable to work for many weeks in 2003.  Many of the notes regarding his inability to work due to his neck, back and shoulder pain were provided by a private physician from the Lung Care Specialists, Inc. (Dr. Simpson).

A July 2004 VA orthopedic consult shows that the Veteran had a history of low back pain.  He reported work at the post office as substitute office clerk for past 3 years and use of back brace since starting as post office.  His duties included "handling 75# sacks of mail + tubs of mail.  Pushing and loading carts including bending and lifting to load and unload."  The Veteran denied loss of bowel or bladder function.  He denied "numb/tingle" distally.  X-ray showed transitional vertebra and L4 with degenerative changes in disc height loss along with areas of facet joint arthritis.  There was good muscle tone and bulk in all extremities, no focal atrophy.  There was an area of paraspinal pain and decreased ability to forward bend, backward bend, lateral bend, and lateral rotation due to pain and tightness in paraspinal muscles.  Radicular symptoms were denied.  Gait was normal and he was able to walk on his heels and toes.  Straight leg raises were negative.  Waddell signs were positive for back tenderness, axial loading, rotational symptoms, and cogwheel weakness.  He was noted to have slight over-reaction.  It was noted that he could continue to work "with limited heavy lifting."  See Medical Treatment Record - Government Facility (March 2005).

VA medical records include an EMG study dated in May 2005.  It shows findings consistent with L4-5 radiculopathy, but nerve conduction study of the left leg was normal and there was no electro physical evidence consistent with neuropathy.

Report of VA examination dated in April 2005 that the Veteran had worked for the post office until he went on medical leave without pay in July 2003, and he was terminated in October 2004.  He had not worked since October 2004.  He reported he was in "too much pain in his back, neck and shoulder to work."  He did his own activities of daily living, dressing himself, feeding himself and washing himself.  He needed assistance in tying his shoes.  He drove a car without problems.  He reported he used a cane to walk, but did not have the cane with him during the exam.  He had on an old Velcro back brace.  He was going to the University of Missouri in St. Louis, taking nine credit hours.  However, he reported he did not attend one computer class because of too much pain in his right arm.  On physical examination, he did not complain of any radiation of pain during maneuvers during the examination.  "Palpation of his sciatic notches, the Veteran claimed a severe pain, jerking away prior to even having palpation.  He had no radiation of pain with forward flexion and with this maneuver flexing forward.  He had a negative straight leg raise sitting and lying.  There was only the complaint of back pain and facial grimace seen."  He did not have back muscle spasms.  "He would pull away sharply when touched and it was a difficult examination to obtain."  He had flexion to 46 degrees with pain, including with repetition.  He would not allow passive range of motion findings.  "When the Veteran left the office today, he had no grimace.  He got up out of his chair, put his clothes on without grimace and walked down the hall without grimace.  He exited the hospital walking down the steps with minimal abnormal gait and walked down to the parking lot to his car without any abnormal gait."  See VA Exam (April 2005).

A June 2005 VA treatment note reflects that het Veteran had a "slow slightly wide based gait (of obesity)" and "no facial grimacing with rom spine in sitting, standing, and bending for rectal exam and no complaints of pain."  See Medical Treatment Record - Government Facility (July 2006).

A VA neurosurgery consult dated November 2005 reflects that the Veteran was a student and had worked previously for the post office.  The examiner stated that "On examination he will barely move his back.  He will not walk on this toes or heels."  He was described as "obese" and noted to have "some left sciatica."  It was noted that he did not need surgery; physical therapy for an exercise program and anti-inflammatory pain medications were advised.  See Medical Treatment Record - Government Facility (April 2008).

Report of VA examination dated in November 2005 reflects that the Veteran entered the examination room walking with a slow gait carrying a straight cane in his right hand.  He had a mild limp favoring the left leg.  He mounted and dismounted the exam table independently.  The examiner could not elicit left knee and ankle jerks.  He complained of positive straight leg raising with radicular pain down the left leg at just about one degree of elevation.  "This is not physiologic.  I believe the Veteran was displaying a good deal of symptom magnification throughout the examination...he displayed breakaway weakness of the left toe extensors on the muscle testing.  He either would not or could not stand upon his toes nor his heels...there was some degree of hyperventilation upon range of motion testing."  The examiner pointed out some additional findings, and found that in combination "these findings are generally consistent with some degree of symptom magnification."  Range of motion included flexion to 18 degrees, with pain at 18 degrees.  "I believe the veteran only gave fair effort at best and I am not convinced that this is his maximum range of motion."  See VA Exam (November 2005).

The Veteran's private medical provider R. Simpson, D.O., provided him a disability letter dated in February 2006 to support his claim.  It stated as follows:  "This letter should serve to verify that I have seen you over a period of several years for chronic lumbar pain which has progressively increased in severity.  You have physical findings that are worrisome for a lumbar myelopathy."  See Third Party Correspondence (February 2006).

An April 2007 VA examination report shows complaints of low back pain "on a daily basis rather than flare-ups," which included pain down his left lower extremity.   The Veteran stated that daily back pain was worse with any kind of pushing and pulling, bending or lifting greater than 15 lbs.  He stated that his past employment was affected by his back in that "he sustained some type of work-related strain when working at the post office."  He reported two periods of incapacitation prescribed by his outside and primary care physician.  One was in January 2006 for 5 days and the second period in March or April 2006 for 3 to 4 days.  The examiner noted that he was not able to verify this based on the claims file.  He further noted that:

[The Veteran arose] essentially normally from a chair and walks with a slow, steady gait carrying a straight cane in his left hand.  He doesn't really limp.  He mounted and dismounted the examination table with no difficulty.  His deep tendon reflexes in the lower extremities were essentially suppressed.  He held his ankles very tight and would not allow any passive dorsiflexion for ankle jerk testing.  He seemed to be tensed up and would not relax, even with distraction."  

Because of this, the examiner reported no reflexes could be elicited in either lower extremity.  The examiner stated that "He [the Veteran] displayed some signs of symptom magnification upon examination of the spine...light downward pressure on the tops of his shoulders also caused markedly increased low back pain.  This is not physiologic."  When attempting to do straight leg raise testing, the Veteran reported pain when the leg was only one to two degrees off the table, and his thigh had not even moved.  "Essentially, his examination is unchanged from the previous November 2005 examination."  The examiner found that "with only fair effort given, he displayed 10 degrees of lumbar flexion with pain at 10 degrees...The Veteran's effort on range of motion testing was again suboptimal and he displayed a number of signs consistent with symptom magnification, including breakaway weakness, en bloc rotational pain, axial loading pain with gentle downward pressure atop his shoulder, and increased back pain with essentially negligible lifting of the legs in supine position."  See VA Exam (April 2007).

It is noted that the Veteran disputed the April 2007 examination insofar the examiner did not indicated that the Veteran took "a few extra minutes pulling myself together after the examination."  The Veteran further disputed that he had denied flare-ups during the examination.  See Correspondence (June 2007).

A January 2008 VA treatment note showed low back pain described as "intermittent and mostly bearable."  The Veteran noted, however, that it had worsened a few days before this visit and "he was unable to get out of bed," but when he came to the clinic "pain was better."  Exam showed pain on palpation and left paraspinal muscle spasm in the lumbar region.  Straight leg raises were negative.  Pain was described as "throbbing" down midline of back.  The Veteran was ambulatory with a cane.  A March 2008 VA treatment note indicated no recent flare-ups of back pain; he was noted to wear a corset brace daily since 2001 and use a cane some days.  See Medical Treatment Record - Government Facility (June 2008).

Report of VA examination dated in May 2008 reflects a comprehensive review of the record.  Gait has a slight limp.  The range of lumbosacral spine motion was as follows:  Forward flexion to 15 degrees; extension to 10 degrees; right lateral flexion to 20; and left lateral flexion to 14 degrees.  See VA Exam (May 2008).  A May 2008 MRI of the lumbar spine showed DDD and grade 1 retrolisthesis of L5-S1, narrowing of spinal canal, and neural foramina.  See Medical Treatment Record - Government Facility (April 2008).

A September 2008 VA examination reflects as follows:

Given the Veteran's lack of cooperation with ROM testing of his cervical and lumbar spine due to a claim of 'total body' pain; his lack of effort with strength testing; the presence of calluses on both hands; the lack of muscle atrophy or spontaneous activity, vis., fasciculation, in his limbs; the obvious inconsistencies in ROM of his cervical spine between the formal exam and during observations made when he was dressing and undressing...the obvious inconsistencies in ROM of his lumbar spine, vis. the ROM of his lumbar spine during the formal exam was markedly diminished as measured by goniometer...but flexion was almost 90 degrees when testing was done with the patient sitting on the examination table, it is very unlikely that he has a significant cervical or lumbar spinal disorder.

The 2008 VA examination report shows that the Veteran moved slowly during formal testing but more quickly when seemingly unobserved.  He used a cane, but the examiner noted he could walk well without one.  The Veteran stated he was unable to do certain movements but made no effort to try.  "Deep tendon reflex testing was not reliable because the Veteran was holding his limbs in a rigid fashion and he has been using narcotic meds for pain control."  See VA Exam (September 2008).

In June 2010, the Director of Compensation and Pension denied spine and right shoulder extraschedular ratings as there were no "reliable range of motion measurement of the lumbar spine and right shoulder condition," which made it "impossible to determine if the Veteran's lumbar spine or right shoulder condition meets the criteria for an increased evaluation either on a scheduler or extraschedular basis."  It was noted that "Based on the comments of the examiner noting the Veteran's lack of effort at testing, the ROM testing of record cannot be considered reliable and thus is unusable for evaluation purposes."  See Third Party Correspondence (June 2010).

Report of VA spine examination dated in July 2012 reflects complaints of painful back all the time and worsening.  The Veteran reported that flare-ups impacted his ability to function by limiting "certain types of movement."  His flexion was to 20 degrees, with pain throughout motion.  After repetitive testing, he maintained flexion to 20 degrees.  He had localized tenderness, but no guarding or spasms.  The examiner noted that the Veteran did not have IVDS.  After interview and physical examination, the examiner noted that he did not "consider [the Veteran's] efforts upon formal range of motion and muscle strength testing to be optimal, thus the measures appear to be invalid based upon direct observation."  See VA Exam (July 2012).

In October 2012, private treatment records from Dr. T-B. noted that the Veteran has cervical spinal stenosis, cervical spondylosis, cervical disc disease, chronic paresthesias, chronic knee pain, and acute on chronic left shoulder pain.  He walked with a cane.  He was on narcotic pain medication to help control his pain, but he remains in severe pain, and was unable to sleep due to the pain.  He was unable to lift objects greater than 5 pounds, stoop, squat, and stand for periods longer than 10 minutes without needing to rest.  She found that the Veteran was "unable to work permanently."  See Medical Treatment Record - Non-Government Facility (February 2013).

SSA records associated with a second claim for benefits reflect that the Veteran had symptoms inconsistent with physical findings.   Specifically, "MER indicates that symptoms reported by claimant are not consistent with physical findings.  Poor effort has been noted at exams."  A medical examination provided by the SSA in April 2013 found that the Veteran could not stand or walk more than 2 hours, but he can sit with normal breaks for more than six hours on a sustained basis in an 8-hour workday.  The evaluator noted the Veteran had cervical spine degenerative changes, shoulder strain, lumbar degenerative changes, and radiculopathy of the LLE.  "It was noted during the exam [the Veteran] did not give full effort, and was not considered to be valid."  SSA records included information on the Veteran's past relevant work: assembler (manufacturing), and mail clerk.  He described working on computers, checking buildings, doing manual labor.  The evaluator found that "based on the seven strength factors of the physical RFC, the individual demonstrates" capability for sedentary work.  See Medical Treatment Records Furnished by SSA (March 2014).

In May 2014, the Veteran was again afforded a VA spine examination.  He described constant lumbar pain with exacerbations of intermittent increased pain and radiculopathy consisting of pain, numbness, and dysesthesias.  His symptoms were worse with overuse, position change, straining, and weather changes.  He had flexion to 20 degrees, with objective evidence of painful motion at 20 degrees.  He was able to perform repetitive testing, and his flexion was again to 20 degrees on repetition.  He had diffuse muscle spasm bilaterally at L3-5 and guarding.  He did not have ankylosis of the spine.  He was also diagnosed with IVDS, with incapacitating episodes "a total duration of at least six weeks during the prior 12 months."  The Veteran reported he regularly used a cane for aid in ambulation and balance.  The examiner noted it would not be possible to objectively quantitate additional range of motion or symptom changes with flare ups or prolonged repetitive activities without resorting to speculation.  See C&P Exam (May 2014).

In May 2014, the RO provided an increased rating of 40 percent for the Veteran's lumbar spine disability, effective May 12, 2014 (the date of the VA examination) (Diagnostic Code 5242).  See Rating Decision - Narrative (May 2014).


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for DDD of the lumbar spine prior to May 12, 2014.  Prior to May12, 2014, credible and competent evidence of record demonstrates that the Veteran's lumbar degenerative disc disease manifested in painful motion.  However, there was not credible evidence of the Veteran's range of motion during this period.  The record does not contain evidence of physician-prescribed bedrest (incapacitating episodes).

An evaluation in excess of 10 percent is not warranted for the period prior to May 12, 2014, based on limitation of motion of the lumbar spine under either the old or new schedular criteria.  The record shows that the Veteran's low back disability is primarily manifested by symptoms of limited range of motion and pain.  The Board acknowledges that the medical evidence includes documented findings for limitation of motion that would generally warrant an evaluation in excess of 10 percent under the schedular rating criteria in effect prior to September 26, 2003, and therefrom.  For instance, a July 2003 treatment note shows forward flexion to 15 degrees; a July 2003 VA examination report shows forward flexion to 15 degrees; a September 2003 VA treatment note reflects "severely" limited active range of motion in all directions; an October 2003 private treatment report shows 30 degrees forward flexion; an April 2005 VA examination report shows 46 degrees forward flexion; a November 2005 VA examination report shows 18 degrees of forward flexion; an April 2007 VA examination report shows 10 degrees forward flexion; a May 2008 VA examination report shows 15 degrees forward flexion; and a July 2012 VA examination report shows 20 degrees forward flexion.

However, the Board finds that the bulk of range of motion findings throughout the period prior to May 12, 2014 are shown to not be valid results and, therefore, this evidence has no probative value for the purpose of establishing entitlement to an evaluation in excess of 10 percent based on limitation of motion.  In this regard, the Board finds that the range of motion findings cannot be considered competent evidence as it is not reliable in view of the medical evidence showing poor effort and/or cooperation during the examination process by the Veteran, along with first-hand observations by medical professionals of incongruous behavior and/or responses by the Veteran, which suggests he did not give an accurate portrayal of the range of his lumbar motion during the examination process.

While not every single report contains a specific findings of such by the examiners, the Board finds that the sheer number of instances noted as demonstrating poor effort and/or cooperation certainly call into question the credibility of findings throughout this period.  Notably, during VA treatment in July 2003, the Veteran moved slowly with facial grimacing but he moved "more easily and without facial grimace" when moving in a chair or leaving the office.  Similar behavior was shown in August 2003-the examiner noted that the Veteran walked into clinic slowly with facial grimacing but left the clinic walking faster than he had entered.  At his July 2003 VA examination, Waddell testing was positive for "symptoms of magnification" and over magnification was again shown during VA treatment/examination in September 2003, July 2004, November 2005, and April 2007.  At the November 2005 VA examination, the examiner stated that there was "a good deal of symptom magnification throughout the examination" based on combination of findings shown during the examination process.  The examiner indicated that the Veteran only gave "fair effort at best and I am not convinced that this is his maximum range of motion."  At the April 2007 VA examination, the examiner stated again that the Veteran gave only "fair effort" and displayed a number of signs consistent with symptoms magnification.  It was noted that the Veteran mounted and dismounted the examination table with no difficulty.  The September 2008 VA examiner noted that the Veteran lacked cooperation with range of motion testing and lacked effort with strength testing; the range of motion and strength findings were incongruous with the presence of calluses on both hands, lack of muscle atrophy, and Veteran's ability to move more quickly when seemingly unobserved.  Similarly, a July 2012 VA examiner indicated that the clinical findings for range of motion were invalid "based on direct observation."

In addition to the VA records showing that the Veteran was uncooperative and gave less than full effort in range of motion testing, SSA records also show that he did not give full effort during their evaluation process and the results were considered invalid.

In view of the above discussion, the Board finds that the Veteran's report of symptoms that meet the criteria for an evaluation in excess of 10 percent based on limitation of flexion, along with the clinical findings that show range of motion findings that generally meet the criteria for a higher rating, are not reliable and have no probative value.

The Board assigns greater probative value to the medical evidence of record that shows the ranges of motion findings are invalid for evaluation purposes.  This is more probative as the evidence was prepared by skilled, neutral medical professional after examination of the Veteran, and because it is not the conclusion of any one individual examiner or limited to any one occasion.

Therefore, an evaluation in excess of 10 percent prior to May 12, 2014 is not warranted under either the old or new schedular criteria based on limitation of motion of lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code (5292) (prior to September 26, 2003), General Rating Formula for Diseases and Injuries of the Spine (2016).

The Board has further considered whether an evaluation in excess of 10 percent prior to May 12, 2014 is warranted under other provision of the rating schedule.  However, the Board finds that a higher evaluation under the schedular rating criteria in effect prior to September 26, 2003 and prior to September 23, 2002 (IVDS) is not warranted because the evidence does not indicate ankylosis, IVDS with moderate or worse symptoms, or lumbosacral strain with muscle spasm on extreme forward bending or findings consistent with severe lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5293, 5295 (prior to September 26, 2003).

Also, the Board finds that a higher evaluation under the schedular rating criteria in effect from September 26, 2003 is not warranted because the evidence does not show muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Although there are isolated instances of guarding and muscle spasms, the medical evidence shows no indication that the Veteran has abnormal gait or abnormal spinal contour due to guarding or muscle spasms.  It is noted that a 2002 inspection of the back was normal; a July 2003 exam showed no obvious spasm; a July 2004 VA orthopedic consult showed normal gait and the ability to walk on heels and toes; a July 2012 exam showed no guarding or spasms; and other treatment records show that Veteran had normal gait when seemingly unobserved.

Likewise, the Board finds that a higher evaluation under the schedular rating criteria in effect from September 23, 2002 is not warranted as neither the lay nor the medical evidence demonstrates that the Veteran's symptoms more nearly approximated IVDS with incapacitating episodes having a total duration of 2 weeks or more during any 12 month periods.  To the extent that the record shows that the Veteran reported 2 periods of incapacitation-one in January 2006 for 5 days and another in March/April 2006 for 3 to 4 days, this is less than 2 weeks duration and there is no indication that bed rest was prescribed by a physician.  Therefore, an evaluation in excess of 10 percent is not warranted under this criteria.  38 C.F.R. § 4.71a, 5235-5243 (2016).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain.  However, the evidence for the period of time prior to May 12, 2014, does not include reliable medical findings supporting the conclusion that the Veteran's lumbar spine disability was more nearly manifested by moderate or severe limitation of motion of the lumbar spine, or ankylosis; also, evidence for the period of time prior to May 12, 2014 does not include reliable medical findings supporting the conclusion that the Veteran's lumbar spine disability was more nearly manifested by forward flexion of the thoracolumbar spine greater than 30 degrees worse.  In view of the substantial evidence of magnification of symptoms, the Board finds that the Veteran's own reports of symptomatology are not reliable evidence to establish the functional equivalent of symptoms required for a higher evaluation.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran may believe that he meets the criteria for the a higher disability rating, the lay and medical evidence supporting his claim is not reliable and has thwarted VA's ability to ascertain the appropriate disability evaluation prior to May 12, 2014, as explained and discussed above.  As the Veteran has been found to over-report his pain and symptoms regarding his lumbar spine on numerous occasions spanning almost 10 years prior to 2014, the Board finds that it would be futile to remand this case back for additional examination or a retrospective opinion.  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (noting that the Veteran is accountable for his willful failure to cooperate with the Secretary in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence); see also Kowalski v. Nicholson, 19 Vet. App. 171, 175, (2005) (noting that "[A] veteran is free to refuse to report for a scheduled VA examination.  However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

In light of the Veteran's lack of cooperation on his multiple examinations, the Board finds that the medical evidence does not tend to support a disability rating in excess of the 10 percent prior to May 12, 2014.  Absent a showing of good cause, the Veteran's failure to cooperate (by magnifying his symptoms and attempting physical deception, which was observed on more than one occasion) during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (b).

Accordingly, the claim for an evaluation in excess of 10 percent prior to May 12, 2014 is denied.  The Board finds that there is no basis to stage the rating prior to May 12, 2014 as the medical findings (i.e. range of motion) that support a higher evaluation are not valid and, therefore, may not serve to form the basis of a higher evaluation than assigned.  See Hart, supra.  There is no doubt to resolve.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert, supra.

Extraschedular Consideration

The Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's back disorder are fully contemplated by the applicable rating criteria.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected lumbar spine disability, with pain, loss of range of motion, and spasm.  When comparing the lumbar spine symptoms with the schedular criteria from both the old rating criteria and the new (i.e. General Formula for Diseases and Injuries to the Spine), the Board finds that his symptoms of pain, less movement than normal, and weakened movement are congruent with the disability pictures represented by the 10 percent rating assigned.  Accordingly, a comparison of the Veteran's symptoms and functional impairments with the pertinent schedular criteria does not show that his service-connected lumbar spine disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Notably, the Veteran's 10 percent lumbar rating was referred to the Director of Compensation and Pension in June 2010.  The Director found that there was no reliable evidence upon which to base a finding of extraschedular rating because the Veteran had not cooperated with a September 2008 examination.  Evidence added since the Director's finding that extraschedular rating was not warranted has included additional findings of the Veteran's malingering and/or lack of cooperation during examination.  As such, absent reliable and credibility evidence that the Veteran's disability is manifested by a disability picture or symptoms not contemplated by the rating criteria, the Board finds that further referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted effective from June 15, 2012; the issue of entitlement to TDIU, prior to June 15, 2012, was remanded by the Board in June 2016.  To the extent that there is a period of time where 38 C.F.R. § 3.321(b)(1) could performs a "gap-filling" function where the Veteran's overall disability picture establishes something less than total unemployability, the Board find that there is no competent or reliable evidence that the Veteran's low back disability, cumulatively or collectively with his other service-connected disabilities caused marked interference with employment or required frequent hospitalizations during that period of time.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Again, the Board as discussed above has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 10 percent for DDD of the lumbar spine prior to May 12, 2014 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


